Citation Nr: 1745798	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-169 12	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an earlier effective date for an award of service connection for coronary artery disease ("CAD").  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel

INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from August 1980 through August 1991. 

This appeal comes to the Board of Veterans' Appeals ("Board") from an April 2011 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Milwaukee, Wisconsin (hereinafter Agency of Original Jurisdiction ("AOJ")).

As an initial matter, the Board observes that the Veteran has previously appealed the claim for entitlement to an earlier effective date for service connection of CAD to the Board.  In a September 2007 decision, the Board denied the Veteran's claim for entitlement to service connection for CAD prior to January 31, 2003.  The Veteran did not appeal this denial, and it became final.  Thereafter, in April 2011, the Veteran submitted a claim to the AOJ, requesting to reopen his prior appeal for "clear and unmistakable error" concerning an "earlier effective date for service connection" of his CAD.  The AOJ issued a rating decision in April 2011, which denied the Veteran's claim.  The Veteran then perfected his appeal to the Board.  

The Veteran testified at a March 2016Board videoconference hearing, held before the undersigned Veterans Law Judge.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The September 2007 Board decision denying entitlement to an earlier effective date, prior to January 31, 2003, for service connection of CAD is final. 

CONCLUSION OF LAW

The issue of entitlement to an earlier effective date for entitlement to service connection for CAD cannot as a matter of law be addressed on the merits, and the claim seeking an effective date prior to January 31, 2003, for the grant of service connection for CAD is dismissed.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1400, 20.1403; Rudd v. Nicholson, 20 Vet. App. 296 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

The Veteran's claim for entitlement to an earlier effective date, for the award of entitlement to service connection for a back and neck disability, is considered a "downstream" element of the AOJ's grant of service connection.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

However, the Board may proceed with the issue on appeal at this time without reviewing compliance with the provisions of the VCAA because the Court has held that as here, in a case where the law is dispositive of the claim, the claim should be denied for lack of legal merit under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Court has held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).

Entitlement to an Earlier Effective Date for the Award of Service Connection for Coronary Artery Disease: 

The Veteran seeks entitlement to an earlier effective date for the award of entitlement to service connection for his CAD.  In statements to the Board, the Veteran alleges the award of entitlement to service connection should have been retroactive to his initial application, in September 1991.  Specifically, the Veteran contends that the AOJ committed clear and unmistakable error ("CUE") in failing to properly consider the available medical evidence and in failing to provide him with a proper post-service VA examination by a physician.  See e.g. March 2016 Testimony. 

As noted above, the Board notes that the Veteran's claim for entitlement to an earlier effective date for entitlement to service connection for CAD has previously been before the Board.  In January 2003, the Veteran submitted a claim for entitlement to service connection for CAD to the AOJ.  In an October 2003 Rating Decision, the AOJ granted the Veteran's claim and awarded him entitlement to service connection for CAD, effective January 31, 2003, the date of his application.  The Veteran then submitted a timely notice of disagreement, dated October 29, 2003, where he argued his effective date for the award of service-connection should have been retroactive to his initial September 1991 claim.  Thereafter, the Veteran perfected his appeal to the Board. 

In a September 2007 decision, the Board denied the Veteran's claim for entitlement to service connection for CAD prior to January 31, 2003.  In this decision, the Board explained that the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; see also Spencer v. Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).  Therefore, as the AOJ had awarded the Veteran entitlement to service connection based on the date of his application, January 31, 2003, the Board explained that his appeal for an earlier effective date must be denied as he was in receipt of the earliest possible effective date.  The Veteran did not appeal this September 2007 Board denial, and it became final.  See 38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. §§ 20.1100, 20.1104(a)(1).  

Thereafter, in April 2011, the Veteran submitted a claim to the AOJ, requesting to reopen his prior appeal for "clear and unmistakable error" concerning an "earlier effective date for service connection" of his CAD.  In response to this request, the AOJ issued an April 2011 Rating Decision, which denied the Veteran's claim for entitlement to an earlier effective date.  Additionally, in this Rating Decision, the AOJ informed the Veteran that the Veteran had previously appealed this issue and that a September 2007 decision by the Board had denied his claim.  Continuing, the AOJ explained that because the Veteran had previously appealed the effective date of entitlement to service connection for CAD to the Board, and that in a 2007 decision, the Board denied the Veteran's claim, the AOJ thus had no jurisdiction or authority to adjudicate his April 2011 request to "reopen" the denial.  

In response, the Veteran submitted a letter, dated May 13, 2011, requesting information from the AOJ as to how he could appeal to the United States Court of Appeals for Veteran's Claims ("Court/CAVC") his prior denials of entitlement to an earlier effective date.  In a letter dated June 13, 2011, the AOJ responded to the Veteran and informed him that he had 120 days, from the date of his September 2007 Board decision, to appeal to CAVC, and attached VA Form 4597.  Thereafter, the Veteran submitted a letter to the AOJ requesting to continue his appeal for an earlier effective date.  See June 2011 Statement in Support of Claim.  The AOJ then issued a Statement of the Case, dated April 2013, which again informed the Veteran they had no jurisdiction over his appeal.

The Veteran, thereafter, perfected his appeal to the Board.  During a March 2016 videoconference hearing the Veteran again asserted his belief that the AOJ committed CUE in denying his request for an earlier effective date for his award of service connection for CAD.  Throughout the hearing, the Veteran testified to the errors committed by the AOJ, specifically in the April 1992 and October 2003 Rating Decisions.  At no point did either the Veteran, or his representative, allege any error committed by the Board's September 2007 decision. 

Generally, final decisions denying benefits may be revised on the basis of CUE against both AOJ and Board decisions.  See 38 U.S.C. §§ 5109A(a), 7111.  However, when a claimant appeals an AOJ decision to the Board and the Board affirms the AOJ's determination on the same issue, the Board decision subsumes the AOJ's decision, which is then no longer subject to revision based on CUE.  See 38 C.F.R. §  20.1104  (2016); see also Olson v. Brown, 5 Vet. App. 430 (1993) (noting that when a determination of the AOJ is affirmed by the Board, the determination is subsumed by the final appellate decision).  The rationale supporting the subsumption doctrine is that "it is improper for a lower tribunal (AOJ) to review the decision of a higher tribunal (the Board)."  See Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000).  As such, only the Board decision which subsumes the AOJ decision may be reviewed for CUE (and only by the Board).  See VAOPGCPREC 14-95.

As noted above, the April 1992 and October 2003 Rating Decisions, and the denial of a request for an earlier effective date, were subsumed by the Board's September 2007 decision denying entitlement to an earlier effective date for the award of service connection for CAD.  Therefore, no claim of CUE can exist with respect to any of the previous AOJ determinations concerning the effective date of the award for service connection for CAD.  The only recourse that remains for the Veteran is to file a motion to revise the September 2007 Board decision on the basis of CUE.  See 38 U.S.C.A. § 7111; 38 C.F.R. §  20.1400.

At this time, the Board finds the holding in Rudd v. Nicholson, 20 Vet. App. 296 (2006) to be controlling.  In Rudd, the Court held that if a claimant wishes to obtain an effective date earlier than that assigned in a RO decision, the claimant must file a timely appeal as to that decision.  Otherwise, the decision becomes final and the only basis for challenging the effective date is a motion to revise the decision based on CUE.  The Court also held that there can be no freestanding claim for an earlier effective date and that it was error to entertain such a claim.  Rather, the proper course of action would have been to dismiss the appeal.  The Board notes that earlier effective date claims and a claim of CUE are different, mutually exclusive routes to the goal of determining an effective date.  See Flash v. Brown, 8 Vet. App. 332 (1995).

Following a thorough review of the evidentiary record, including the Veteran's March 2016 testimony, the Board finds that the Veteran has not raised the issue of CUE with respect to the Board's September 2007 denial of his claim for entitlement to an earlier effective date for the award of entitlement to service connection for CAD.   Should he wish to argue that the September 2007 Board decision contained CUE, he is free to do so in a motion submitted directly to the Board requesting review of the Board's decision for CUE.  See 38 U.S.C.A. § 7111; 38 C.F.R. §  20.1400.  The Board, not the AOJ, has jurisdiction to review CUE in a Board decision.  

The Board acknowledges the arguments set forth by the Veteran and is sympathetic to them.  However, the only means of establishing an effective date earlier than January 31, 2003, in the instant case, would be to establish CUE in the September 2007 decision.  The Veteran has, thus far, submitted arguments alleging error only in the April 1992 and October 2003 Rating Decisions.  In a January 2015 statement the Veteran's representative noted that the issue presented for review was whether the AOJ errored in the denial of an earlier effective date.  While the Veteran's arguments with respect to these Rating Decisions may, potentially, be applicable to the September 2007 Board decision, the fact remains that these arguments have not been specifically made as to the September 2007 Board decision.  

As such, no such revision motion regarding the September 2007 Board decision can be inferred because a motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  See 38 C.F.R. § 20.1404 (b).  While the Board could have instituted such a review sua sponte, it is under no obligation to do so, as to do so would significantly prejudice the Veteran's ability to fully and completely raise such a claim because a claimant is only afforded one opportunity to have a CUE motion based on a Board decision adjudicated...  See 38 C.F.R. §§  20.1400, 20.1409  (the Board may on its own motion review to determine whether CUE exists in a final Board decision).

In conclusion, the Board's September 2007 decision denying the Veteran's claim for an earlier effective date for service connection for CAD is a bar to simply filing a claim with the AOJ, as was done in this case, for an earlier effective date, since this would constitute a free-standing claim for an earlier effective date, which is prohibited.  See Rudd, 20 Vet. App. 296.  For the foregoing reasons and bases, the Board must conclude that there is no legal basis in the current appeal for an earlier effective date for service connection for CAD.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Should the Veteran feel that the Board's September 2007 decision contained clear and unmistakable error, he is free to submit a motion for revision of the Board decision based on CUE.  If he chooses to do so, he is advised to review the specific pleading requirements set forth under 38 C.F.R. § 20.1404 (b).


ORDER

The appeal seeking entitlement to an effective date earlier than January 31, 2003, for the grant of service connection for CAD is dismissed.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


